DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 2018/0371735).
Regarding claim 1, Hall teaches a toilet bowl for collection and analysis comprising a bowl (100) for collecting feces from a user; a comminutor (450) that comminutes at least a portion of the feces; a processing fluid driver (710 and/or 720) that causes a processing fluid to mix with and transport at least a portion of the comminuted feces to an analytical station in the toilet; a separator that separates a sample of the at least a portion of the comminuted feces to be analyzed; (Refer to paragraph [0033]) and a wash fluid driver (710 and/or 720) that causes a wash fluid to wash the feces out of the bowl.
Regarding claim 2, the processing fluid driver (710 and/or 720) comprises a fluid jet, nozzle, microfluidic, capillary, diaphragm, piston, screw, rotary, or peristaltic dispensing system.  (Refer to Figure 7)
Regarding claim 8, the processing fluid comprises water together with at least one of a buffer, a reducing agent, a protease inhibitor, an osmolyte, an ionic stabilizer, and an a-helix stabilizer. (Refer to paragraph [0027])
Regarding claim 9, the separator comprises a pipette.
Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 2017/0260728).
Regarding claim 17, Halle teaches an intelligent toilet system comprising a bowl (201)for collecting feces from a user; a source of acoustic energy directed at the feces and having sufficient intensity to comminute the feces to an extent sufficient to produce comminuted feces; (Refer to paragraph [0028]) Hall further teaches a source of flush water (418) to wash the comminuted feces out of the bowl.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view Hall (US 2018/0182367).
Refer above for the teachings of Hall.
Hall fails to teach a cover that separates the comminutor from the bowl. 
Hall teaches a toilet seat apparatus comprising a cover (204) in order to assist the user during analysis.  
It would have been obvious to one having ordinary skill in the art to provide the the device of Hall with a cover in order to assist the user during analysis.
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Hall (US 9867513).
Refer above for teachings of Hall.
Hall fails to teach an imaging sensor for capturing images of the comminuted feces and a channel through which a portion of the comminuted feces passes, thereby producing a thin layer of comminuted feces, and wherein the imaging sensor is on one side of the thin layer of comminuted feces and a light source is on the other side of the thin layer of comminuted feces.
Hall teaches a medical toilet comprising a imaging sensor (912) for capturing images of the comminuted feces and a channel through which a portion of the comminuted feces passes, thereby producing a thin layer of comminuted feces, and wherein the imaging sensor is on one side of the thin layer of comminuted feces and a light source is on the other side of the thin layer of comminuted feces.  (Refer to 9B)
It would have been obvious to one having ordinary skill in the art to provide the device of Hall with an imaging sensor (912) for capturing images of the comminuted feces and a channel through which a portion of the comminuted feces passes, thereby producing a thin layer of comminuted feces, and wherein the imaging sensor is on one side of the thin layer of comminuted feces and a light source is on the other side of the thin layer of comminuted feces in order to detect change in color.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (2017/0260728) in view of Hall (US 9867513).
Refer above for the teachings of Hall.
Hall fails to teach an imaging sensor for capturing images of the comminuted feces and a channel through which a portion of the comminuted feces passes, thereby producing a thin layer of comminuted feces, and wherein the imaging sensor is on one side of the thin layer of comminuted feces and a light source is on the other side of the thin layer of comminuted feces. Hall further fails to teach a processor for processing images from the imaging sensor, and thereby recognize images of one or more parasites.
Hall teaches a medical toilet comprising a imaging sensor (912) for capturing images of the comminuted feces and a channel through which a portion of the comminuted feces passes, thereby producing a thin layer of comminuted feces, and wherein the imaging sensor is on one side of the thin layer of comminuted feces and a light source is on the other side of the thin layer of comminuted feces.  (Refer to 9B)
It would have been obvious to one having ordinary skill in the art to provide the device of Hall with an imaging sensor (912) for capturing images of the comminuted feces and a channel through which a portion of the comminuted feces passes, thereby producing a thin layer of comminuted feces, and wherein the imaging sensor is on one side of the thin layer of comminuted feces and a light source is on the other side of the thin layer of comminuted feces in order to detect change in color.


Allowable Subject Matter
Claims 4-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/           Primary Examiner, Art Unit 1798